Citation Nr: 0103174	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  94-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to July 
1991, to include service in support of Operation Desert 
Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.  


REMAND

The appellant contends that he suffers from psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
which is related to incidents he experienced during his 
period of military service.  A preliminary review of the 
record discloses that the appellant has been variously 
diagnosed with psychiatric disorders, to include PTSD.  

A preliminary review of the evidence discloses that the 
appellant was most recently scheduled to undergo VA 
examination in August 2000.  In conjunction with this 
examination and based upon the data and evidence received, 
the RO prepared a report detailing the nature of the 
stressors claimed by the appellant, which it determined to be 
established by the record.  The medical examination report 
indicated that the appellant appeared for examination 
accompanied by his wife, but when he was advised that she 
could not remain in the examination room, he became agitated 
and left.  The clinical findings noted in the medical report, 
apparently, were compiled based upon the examiners review of 
the assembled medical reports contained in the claims folder.  
In that regard, the examiners concluded that the evidence of 
record did not support the private diagnostic assessments of 
PTSD, and confirmed the diagnostic impression noted on their 
earlier VA examination report dated in December 1996.  Under 
the circumstances presented in this case, the Board finds 
that further development is necessary in order to determine 
the nature and etiology of the appellant's psychiatric 
disability.

The appellant is advised that evidence ascertained in 
conjunction with such an examination may be vital to his 
claim, and that VA's duty to assist is not a one-way street.  
See, Wood v. Derwinski, 1 Vet. App. 190 (1991).  Indeed, 
disposition of this matter rests upon the evidence of record 
regarding the appellant's psychiatric condition.  In this 
regard, the Board notes, that if the appellant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinksi, 1 Vet. 
App. 190, 193 (1991). 

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, in order to fully and fairly adjudicate the 
appellant's appeal, this case is REMANDED for the following:

1.  The RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
him for the disabilities which are the 
subject of this remand.  With any necessary 
authorization(s) from the appellant, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the appellant 
in response to this request, which have not 
been previously secured.  Pertinent evidence 
would include current medical evidence 
showing the presence of hearing loss and a 
left knee disability.

The RO is requested to explain to the veteran 
the importance of undergoing a VA psychiatric 
examination as it relates to his claim.  He 
should be informed of 38 C.F.R. § 3.655 
(2000)

2.  The appellant should be afforded VA 
examinations by a psychiatric and 
psychologist, who have not previously 
conducted a VA compensation examination of 
the appellant, if feasible, to determine the 
nature, severity, and etiology of any 
psychiatric illness, to include PTSD.  The RO 
should provide the examiners with a summary 
of the stressors verified by the RO, and the 
examiners should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to an 
in service stressor has resulted in the 
appellant's current psychiatric symptoms.  

If PTSD is diagnosed, the psychiatrist should 
specify which stressor(s) was(were) used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce PTSD, and 
whether there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be established 
by the record.  A complete rationale for any 
opinion expressed must be provided.  

If a psychiatric disorder other than PTSD is 
diagnosed, the psychiatrist is requested to 
render an opinion as to whether it is as 
likely as not the any acquired psychiatric 
disorder diagnosed is related to service.  A 
complete rationale should be provided for any 
opinion expressed.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If the benefits sought 
on appeal remain denied, the appellant and 
his representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



